Citation Nr: 0115735
Decision Date: 06/07/01	Archive Date: 07/18/01

DOCKET NO. 00-22 642               DATE JUN 07, 2001

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Boston, Massachusetts

THE ISSUE 

Entitlement to service connection for post-traumatic stress
disorder (PTSD). 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

Richard V. Chamberlain, Counsel

INTRODUCTION

The veteran had active service from October 1965 to October 1966.

This appeal comes to the Board of Veterans' Appeals (Board) from a
May 2000 RO rating decision that denied service connection for
PTSD.

FINDINGS OF FACT

1. During service, the veteran did not engage in combat with the
enemy.

2. There is no credible supporting evidence of an in-service
stressor upon which to base the diagnosis of PTSD.

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38
U.S.C.A. 1110, 1131 (West 1991); 38 C.F.R. 3.303, 3.304 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had active service from October 1965 to October 1966.

Service documents do not show that the veteran engaged in combat
with the enemy or that he was awarded medals that denote combat
participation. The documents show that he signed a sworn statement
in May 1966, implicating himself in two homosexual acts while in
service. In August 1966, he signed another sworn statement, denying
the acts and reporting that he had previously lied in order to be

2 -

separated from service. The service documents show that he was
recommended for psychiatric consultation and that he was eventually
issued an administrative discharge from service in October 1966
because of immature personality. These documents do not reveal that
he complained of being harassed for being Jewish.

Service medical records show that the veteran underwent psychiatric
consultation in May 1966. He complained of distress and anxiety
concerning homosexual practices and tendencies. He was fearful that
others would beat him up or otherwise harm him if they found out
about his homosexuality. There was no evidence of psychosis or
complaints of anti-Semitic harassment. The impression was overt
homosexuality. The examiner found paranoid trends and opined that
the veteran might be pre-psychotic. The veteran was given Librium.

Service medical records show that the veteran was seen for
complaints of nervousness and/or anxiety in service, including
dates in May, June, and July 1966. The reports of his treatment
show that he was prescribed Librium.

The service medical records show that the veteran underwent
psychiatric consultation in August 1966. It was noted that he had
attempted to obtain a discharge from service by claiming to be a
homosexual and that there was a family history of schizophrenia,
including a twin brother. He complained of having no friends and
gave a history of a suicide attempt at 18 years of age during his
first year of college. There was no evidence of psychosis. The
diagnosis was that of immature personality, manifested by immature
impulse, negativistic behavior.

On a report of medical history completed by the veteran at the time
of his medical examination in September 1966 for separation from
service, he gave a history of nervous trouble. A history of a
suicide gesture at 16 years of age and occasional terrifying
nightmares since childhood were noted. He stated that he had
periods of depression. The diagnosis on the report of examination
was that of immature personality.

3 -

A VA medical report shows that the veteran was seen in January
1967. He reported having been treated for nervousness in service
and that he was separated from service because he was unable to
adapt to the military. He reported being ridiculed in service
because he was unable to talk to people and couldn't get along. He
reported being picked on in service and being told that he was
stupid. He reported trouble being around girls.

A private medical report dated in August 1988 notes that the
veteran had been consulted eight times since September 1986 for
psychological problems. The consultations involved crisis around
conflicts with neighbors. His overall picture was one of social
isolation, paranoid traits, peculiarities of thinking and behavior.
The clinical impression was that the veteran had a long standing
problem since high school, and that he found the military service
intolerable because of anxiety, especially homosexual attack. The
diagnosis was Axis II schizotypal personality disorder.

The veteran underwent a VA psychiatric examination in November
1988. The Axis I diagnosis was paranoid schizophrenia. The Axis II
diagnosis was schizotypal personality disorder.

The veteran underwent a VA psychiatric examination in March 1990.
He gave a history of being picked on in service, perhaps because he
was skinny. He also reported being exposed to anti-Semitic remarks.
The Axis I diagnoses were paranoid schizophrenia by history, and
rule out PTSD. The Axis II diagnosis was schizotypal personality
disorder.

In September 1999, the veteran submitted a claim of service
connection for PTSD.

B. Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 38 U.S.C.A.
5100, 5103A, and 5126,

4 -

and to be codified as amended at 5102, 5103, 5106 and 5107)
redefined VA's duty to assist a veteran in the development of a
claim. The Board finds that all relevant evidence has been obtained
with regard to the veteran's claim of service connection for PTSD.
Although the evidence indicates that the veteran was awarded
disability benefits from the Social Security Administration (SSA)
in the 1990's and that the medical records in possession of the SSA
have not been obtained, and that he has not undergone psychiatric
examination since 1990, the Board finds that there is no need to
obtain additional medical evidence because there is no credible
evidence of an in-service stressor to support a diagnosis of PTSD
and no useful purpose would be served by obtaining medical evidence
to show that the veteran now has this disorder. The veteran and his
representative have been provided with a statement of the case that
discusses the pertinent evidence, and the laws and regulations
related to the veteran's claim, that essentially notifies the
veteran of the evidence needed to prevail on his claim. Under the
circumstances, the Board finds that the veteran has been provided
with adequate notice of the evidence needed to successfully prove
his claim and that there is no prejudice to him by appellate
consideration of the claim at this time without a prior remand of
the case to the RO for providing additional assistance to him in
the development of his claim as required by the VCAA. See Bernard
v. Brown, 4 Vet. App. 384 (1993); see also Karnas v. Derwinski, 1
Vet. App. 308 (1991). Hence, no further assistance to the veteran
is required to fulfill VA's duty to assist him in the development
of the claim.

In order to establish service connection for a disability, the
evidence must demonstrate the presence of it and that it resulted
from disease or injury incurred in or aggravated by service. 38
U.S.C.A. 1110, 1131; 38 C.F.R. 3.303.

Service connection for PTSD requires medical evidence diagnosing
the condition in accordance with 38 C.F.R. 4.125(a) (2000); a link,
established by medical evidence, between current symptoms and an
inservice stressor; and credible supporting evidence that the
claimed in-service stressor occurred. If the evidence establishes
that the veteran engaged in combat with the enemy and the claimed
stressor is related to that combat, in the absence of clear and
convincing evidence to the contrary, and provided that the claimed
stressor is consistent with the

5 -

circumstances, conditions, or hardships of the veteran's service,
the veteran's lay testimony alone may establish the occurrence of
the claimed inservice stressor. 38 C.F.R. 3.304(f).

In the case of any veteran who engaged in combat with the enemy in
active service with a military, naval or air organization of the
United States during a period of war, campaign or expedition, the
VA Secretary shall accept as sufficient proof of service-connection
of any disease or injury alleged to have been incurred in or
aggravated by such service satisfactory lay or other evidence of
service incurrence or aggravation of such injury or disease, if
consistent with the circumstances, condition or hardship of such
service, notwithstanding the fact that there is no official record
of such incurrence or aggravation in such service, and, to that
end, shall resolve every reasonable doubt in favor of the veteran.
Service-connection of such injury or disease may be rebutted by
clear and convincing evidence to the contrary. The reason for
granting or denying service-connection in each case shall be
recorded in full 38 U.S.C.A. 1154(b) (West 1991). In this case, the
evidence does not show that the veteran engaged in combat with the
enemy while in service, and these regulatory provisions are not
applicable.

The service and post-service medical records do not reveal that the
veteran has PTSD. Nor is there credible supporting evidence of an
in-service stressor as defined under the provisions of the American
Psychiatric Association's Diagnostic and Statistical Manual for
Mental Disorders, Fourth Edition (DSM IV) that are to be used in
the evaluation of the veteran's PTSD. 38 C.F.R. 4.125.

The veteran alleges that he has PTSD due to anti-Semitism in
service. He claims that a particular individual harassed him about
being Jewish and that he complained to military authorities during
the administrative proceedings to separate him from service, but a
review of his service documents and service medical records does
not support his allegations. His statements alone, cannot as a
matter of law, establish the occurrence of a noncombat stressor. 38
C.F.R. 3.304(f). Nor can a current medical examination showing PTSD
with a general medical nexus to service serve

6 -

to support the actual occurrence of the in-service stressor. Moreau
v. Brown, 9 Vet. App. 389 (1996).

As there is no credible supporting evidence of an in-service
stressor upon which to base a diagnosis of PTSD, the Board finds
that the preponderance of the evidence is against the claim of
service connection for this disorder. Hence, the claim is denied.
Because the preponderance of the evidence is against the claim, the
benefit of the doubt doctrine is not for application. VCAA, Pub. L.
106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified as amended
at 38 C.F.R. 5107); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER 

Service connection for PTSD is denied.

JAMES L. MARCH
Acting Member, Board of Veterans' Appeals


- 7 -



